DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/01/2022. Claims 1, 3, 9, 11, 12, and 14-27 are pending in the case. Claims 1, 19, and 20 are independent claims.

Response to Arguments
Applicant's amendments to claims 1, 3, 9, 11, 12, and 14-27, and arguments regarding the 35 U.S.C. § 101 rejection of the claims has been fully considered but is not persuasive. Applicant’s argument consists of simply pointing to the amendments. Insofar as this can be considered a bona fide attempt to advance the application in accordance with 37 C.F.R. 1.111, the amendments themselves are addressed below in the rejection. Accordingly, these rejections are maintained.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, 11, 12, and 14-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is:… correlate the sensor data with receptivity data, including labeling the sensor data received for each particular user of the plurality of users with the receptivity data received for the particular user of the plurality of users;… engine based on the correlation of the sensor data with the receptivity data to create [a]… model that is configured to estimate a degree of user receptivity based on a given user stimuli response; process the real-time sensor data of the first user, using the Al model, to estimate a current degree of receptivity of the first user with regard to viewing content related to the particular object; and … using the… engine and the real-time sensor data of a first user, estimate a current degree of receptivity of the first user according to the… model.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to perform the abstract idea; and train an artificial intelligence (AI) engine… an Al model… AI engine… AI model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive sensor data for a plurality of users from at least one of: one or more sensors, historical data, a cloud-based third party, a smartphone, or a virtual reality device, wherein the sensor data indicates a stimuli response of each user of the plurality of users when consuming a media; receive receptivity data for the plurality of users, wherein the receptivity data includes at least one of input provided by the plurality of users in association with the consuming of the media or an action taken by the plurality of users in association with the consuming of the media; and receive real-time sensor data for a first user when consuming a second media, the real-time sensor data including an increased pulse rate of the first user and a gaze of the first user focused on a particular object in the second media; and present content to the first user when the current degree of receptivity of the first user exceeds a predefined threshold.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to perform the abstract idea; and train an artificial intelligence (AI) engine… an Al model… AI engine… AI model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive sensor data for a plurality of users from at least one of: one or more sensors, historical data, a cloud-based third party, a smartphone, or a virtual reality device, wherein the sensor data indicates a stimuli response of each user of the plurality of users when consuming a media; receive receptivity data for the plurality of users, wherein the receptivity data includes at least one of input provided by the plurality of users in association with the consuming of the media or an action taken by the plurality of users in association with the consuming of the media; and receive real-time sensor data for a first user when consuming a second media, the real-time sensor data including an increased pulse rate of the first user and a gaze of the first user focused on a particular object in the second media; and present content to the first user when the current degree of receptivity of the first user exceeds a predefined threshold. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors include at least a gaze detection system and a blood pressure monitoring system.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors include at least a gaze detection system and a blood pressure monitoring system.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined threshold is at least one of manually configured by the first user, or automatically set based on the historical data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the… model is used to apply labels to the real-time sensor data representing a real-time output.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): Al model.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): AI model.

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the real-time output is the current degree of receptivity of the first user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is:… determine if the receptivity data surpasses a predetermined minimum threshold.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the computer program product is configured to perform the mental process.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the computer program product is configured to perform the mental process.

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined minimum threshold includes a sample size that is statistically valid.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined minimum threshold includes a margin of error.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined minimum threshold includes a confidence level.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the content includes at least one of a commercial, a text message, a video, a coupon, a recommendation, a social media feed, a hashtag, a link, a connection request, an image, or an audio.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the receptivity data is collected for each user of the plurality of users in response to determining that the stimuli response received for the user meets a defined criteria.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the defined criteria is an increased pulse rate.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 23 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the receptivity data is collected by prompting the user to provide the input.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 24 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the receptivity data is collected by tracking actions of the user within a set time frame following the stimuli response received for the user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 25 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the real-time sensor data for the first user is collected in response to a particular action of the user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 26 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined threshold is configured based on a threshold that a majority of users in the plurality of users approved of.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 27 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the predetermined threshold is configured based on contextual input indicating a time of day.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claim 1 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 11, 12, 14, 18-20, 21, 24, 25, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Aimone et al. (U.S. Pat. App. Pub. No. 2018/0278984, hereinafter Aimone) in view of Perlich et al. (Perlich, Claudia, Brian Dalessandro, Troy Raeder, Ori Stitelman, and Foster Provost. "Machine learning for targeted display advertising: Transfer learning in action." Machine learning 95, no. 1 (2014): 103-127, hereinafter Perlich) and Chakraborty (Chakraborty, Prithwi Raj. "Detecting viewer interest in video using facial and heart rate responses." PhD diss., Queensland University of Technology, 2017, hereinafter Chakraborty) .

As to independent claim 1, Aimone teaches:
A computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to (Paragraph 453, the present system and method may be practiced in various embodiments. A suitably configured computer device, and associated communications networks, devices, software and firmware may provide a platform for enabling one or more embodiments as described above. By way of example, FIG. 46 shows a generic computer device 500 that may include a central processing unit (“CPU”) 502 connected to a storage unit 504 and to a random access memory 506. Paragraph 451, any application or module herein described may be implemented using computer readable/executable instructions that may be stored or otherwise held by such computer readable media):
receive sensor data for a plurality of users from at least one of: one or more sensors, historical data, a cloud-based third party, a smartphone, or a virtual reality device, wherein the sensor data indicates a stimuli response of each user of the plurality of users when consuming a media (Paragraph 432, the present invention may be used with various different types of sensors. Paragraph 160, downloading brainwave
& associated data from the cloud. Paragraph 433, for example, a smart phone may have a plurality of built-in internal sensors for collecting non-bio-signal data. Paragraph 312, in the case that the sensor is off, the bidder may want to consider historical information that it has received and or stored about the user. Paragraph 383, an avatar may represent a user in a virtual world (e.g. 2nd Life). Paragraph 383, a profile can be set up that maps the actual emotions of the user to the emotions output by the Avatar. Data from sensors, historical data, cloud, smart phone and virtual world can be received. Paragraph 188, a plurality of user profiles. Paragraph 300, neuromarketing is a new field of marketing research that studies consumers’ sensorimotor, cognitive, and affective response to marketing stimuli. Monitoring a user's brain waves in real-time in response to interactions with or presentations of advertisements may provide for more information about how users react to particular advertisements, or the products, services, or brands associated with them. Stimuli response of the users are used for understand how users behaves with different advertisements. Stimulus response is also discussed in paragraph 355. Figure 41, depicts sensor data for a plurality of user as a stimuli response of each user of the plurality of users as shown in the associated line graphs when consuming a public performance);
receive receptivity data for the plurality of users, wherein the receptivity data includes at least one of input provided by the plurality of users in association with the consuming of the media or an action taken by the plurality of users in association with the consuming of the media (Page 106, after a consumer is shown an impression, there is a time period established by the marketer within which some relevant action (e.g., visiting the marketer’s website, downloading information, subscribing to some service, or purchasing a product) is considered a conversion);...
… focused on a particular object in the second media (Paragraph 302, events may include: click through; pointer brush; click close; and other events. These events read on focusing on a particular object such as the object under the click through or pointer brush).
While Aimone teaches correlation of user’s response or receptivity (as click-through rate) with the user data (which is contained in sensor data), Aimone does not appear to expressly teach correlate the sensor data with receptivity data, including labeling the sensor data received for each particular user of the plurality of users with the receptivity data received for the particular user of the plurality of users; train an artificial intelligence (AI) engine based on the correlation of the sensor data with the receptivity data to create an Al model that is configured to estimate a degree of user receptivity based on a given user stimuli response; and present the content to the first user when the current degree of receptivity of the first user exceeds a predefined threshold.
Perlich teaches correlate the sensor data with receptivity data, including labeling the sensor data received for each particular user of the plurality of users with the receptivity data received for the particular user of the plurality of users (Page 109, there are a number of more liberal definitions of labels Y that can be utilized to increase the number of positives for model learning. As mentioned, the primary target label of “purchase after being exposed to an ad” is a very rare event that requires delivering costly impressions. Alternative labels, candidates for Ys, include: (1) clicking on an ad (still requires showing impressions), (2) any purchase (not just first time) after an ad, (3) any purchase with or without an ad, and (4) any other brand action with or without an ad); and train an artificial intelligence (AI) engine based on the correlation of the sensor data with the receptivity data to create an Al model that is configured to estimate a degree of user receptivity based on a given user stimuli response (Page 108, recall the ultimate goal of our targeting system: identify internet users who are likely to purchase a particular product for the first time shortly after seeing an advertisement. This ultimate goal is the target task. Page 114, because it scales easily to millions of features and millions of examples. To specify the exact parameter settings, recall that SGD trains F(x) = βT x by processing each instance in the training set individually and making small incremental updates to each coefficient along the gradient of the loss function); and present the content to the first user when the current degree of receptivity of the first user exceeds a predefined threshold (Page 104, presentation of a display ad to a particular consumer an “impression.” Page 106, evaluates whether the consumer associated with the impression opportunity is a good prospect for a particular campaign. Thus "good prospect" reads on predefined threshold)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone to include the machine learning for targeted display advertising of Perlich to increase the likelihood that consumers become customers after having been shown an advertisement (see Perlich at Introduction on page 104).
Aimone as modified by Perlich does not appear to expressly teach receive real-time sensor data for a first user when consuming a second media, the real-time sensor data including an increased pulse rate of the first user and a gaze of the first user; and process the real-time sensor data of the first user, using the Al model, to estimate a current degree of receptivity of the first user with regard to viewing content related to the particular object.
Chakraborty teaches receive real-time sensor data for a first user when consuming a second media, the real-time sensor data including an increased pulse rate of the first user and a gaze of the first user (Page 15, collect real-time eye gaze information, facial expression and physiological responses. Page 13, sensors (e.g., video camera, eye tracker, heart rate monitor)); and process the real-time sensor data of the first user, using the Al model, to estimate a current degree of receptivity of the first user with regard to viewing content related to the particular object (Page 27, fusing multimodal data... in classifying viewer interest. Page 27, Kalman fusion, artificial neural networks (ANN), and hidden Markov models (HMM) are useful for feature-level fusion, while Bayesian belief integration, Dempster-Shafer, weighted sum, weighted product, and fuzzy based fusion are techniques for decision-level fusion et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone to include the eye gaze and heart rate based viewer interest detection technique of Chakraborty to better detect interest in a set of content for a user (see Chakraborty at page V).

As to dependent claim 3, Chakraborty further teaches the one or more sensors include at least a gaze detection system and a blood pressure monitoring system (Page 15, collect real-time eye gaze information, facial expression and physiological responses. Page 13, sensors (e.g., video camera, eye tracker, heart rate monitor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone to include the eye gaze and heart rate based viewer interest detection technique of Chakraborty to better detect interest in a set of content for a user (see Chakraborty at page V).

As to dependent claim 9, Aimone further teaches the predetermined threshold is at least one of manually configured by the first user, or automatically set based on the historical data (Paragraph 295, when the user sees something of interest that is above a particular brain state threshold as determined by a profile or brain state classification rule, the video camera may record what the user is looking at. Paragraph 9, the user profile may include historical bio-signal data, analyzed and classified bio-signal data, and user demographic information and preferences. Threshold is determined by a user profile (which is based on historical bio-signal data of the user)).

As to dependent claim 11, Aimone further teaches the Al model is used to apply labels to the real-time sensor data representing a real-time output (Paragraph 291, typical content rating systems involve a single rating (e.g. number of stars from 1 to 5) which takes place after a user engaged with that content...Further, the temporal nature of a real time measure would allow the recommendation engine to detect a user's response to a specific moment, or specific sections of the content. Machine learning algorithms which currently underlie most recommendation systems may benefit from having recommended content also measured based on output from the computer system of the present invention in terms of brain state algorithms of the present invention. Machine Learning algorithms typically use a training paradigm, thus real-time and immediate feedback on the accuracy of every recommendation may be of benefit to the improvement of recommendation engines in general. Real-time output from machine learning algorithm about a user’s response to a content can be used to label the content or rate the content).

As to dependent claim 12, Aimone further teaches the real-time output is the current degree of receptivity of the first user (Paragraph 311, an advertising system can determine whether or not the user clicked through. The SCP is still receiving sensor data from the User. During and after the ad has been placed, the SCP calculates sensor features/prediction based on the sensed reaction of the user. Over time advertisers will understand the impact of their content on a user and change the format or type of information or messages that are sent tailored to reaction (e.g. emotion) of the user. User reaction or response (which is measure of user receptivity of a content) is calculated and the output is shared with the advertisers so they can know the impact of their content).

As to dependent claim 14, Aimone further teaches the computer program product is configured to determine if the receptivity data surpasses a predetermined minimum threshold (Paragraph 299, if the user is able to achieve a happy brain state above a particular threshold, the advertisement may be modified to indicate to the user that the brain state was achieved, and present the user with the coupon code).

As to dependent claim 18, Aimone further teaches the content includes at least one of a commercial, a text message, a video, a coupon, a recommendation, a social media feed, a hashtag, a link, a connection request, an image, or an audio (Paragraph 299, the advertisement may appear on a web page, overlayed on a video, in a game, or on other digital content. Paragraph 27, the advertisement may prompt the user to achieve a particular brain state in order to trigger an event. For example, the user may be asked to “get happy” to receive a coupon code. Paragraph 346, the emo-state editor is also used for content tagging, as well as content creation. For example, if another user has shared some content (e.g. text, video, audio, other) and the user would like to tag or comment using the user's emo-state, the user may record the emo-state and select a portion that may also embellish or be annotated to the content as a response. Paragraph 365, content may be recommended driven by emotion. The user's response to recommendations or viewed recommendations, may cause the rules engine to adjust recommendations for the particular user. Paragraph 251, the present invention enables new methods for tagging online content using emotions or brain state. The tagging of content with emotional or brain state may also be used to filter social networking content, such as activity feeds).

Regarding claims 19 and 20, they are substantially similar to claim 1, and are rejected in the same manner, with the same art and reasoning being applied.

As to dependent claim 21, Perlich further teaches the receptivity data is collected for each user of the plurality of users in response to determining that the stimuli response received for the user meets a defined criteria (Page 106, after a consumer is shown an impression, there is a time period established by the marketer within which some relevant action (e.g., visiting the marketer’s website, downloading information, subscribing to some service, or purchasing a product) is considered a conversion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone to include the machine learning for targeted display advertising of Perlich to increase the likelihood that consumers become customers after having been shown an advertisement (see Perlich at Introduction on page 104).

As to dependent claim 24, Perlich further teaches the receptivity data is collected by tracking actions of the user within a set time frame following the stimuli response received for the user (Page 106, after a consumer is shown an impression, there is a time period established by the marketer within which some relevant action (e.g., visiting the marketer’s website, downloading information, subscribing to some service, or purchasing a product) is considered a conversion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone to include the machine learning for targeted display advertising of Perlich to increase the likelihood that consumers become customers after having been shown an advertisement (see Perlich at Introduction on page 104).

As to dependent claim 25, Aimone further teaches the real-time sensor data for the first user is collected in response to a particular action of the user (Paragraph 160, transmitting real-time brain-state data to other users when playing a game to enable multi-user games).

As to dependent claim 27, Aimone further teaches the predetermined threshold is configured based on contextual input indicating a time of day (Paragraph 175, the Modulation Controller can take into account many other variables including: time of day).

Claims 15-17 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Aimone Perlich and Publicover et al. (U.S. Pat. App. Pub. No. 2017/0201779, hereinafter Publicover).

As to dependent claim 15, the rejection of claim 14 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach the predetermined minimum threshold includes a sample size that is statistically valid.
Publicover teaches the predetermined minimum threshold includes a sample size that is statistically valid (Paragraph 225, alternatively, representative samples from the population may be used (representatives may be compensated to facilitate sampling) to track typical consumption patterns and apply them as norms for matching groups from the general population. Paragraph 147, the comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content. A representative sample from a population (which is statistical sample) is used in the analysis. The analysis includes determining when and who to provide the content based on user’s consumption pattern, content and if their match exceeds a pre-determined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the targeted content techniques of Publicover to provide better customized entertainment content (see Publicover at paragraph 6).

As to dependent claim 16, the rejection of claim 14 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach the predetermined minimum threshold includes a margin of error.
Publicover teaches the predetermined minimum threshold includes a margin of error (Para 0206: “...the Arkiis™ system may recommend the configuration that is the most cost-efficient after taking into consideration any shelf life limitations of the Product and the rate at which the User typically consumes the Product. Such computations may satisfy a confidence factor from a User's Profile such that the probability of the optimum size determination being correct exceeds the confidence level.” Spec Para 0026 mentions “In another embodiment, the predetermined threshold may be based on historical data.” In Publicover, system recommends product based on historical data (user’s typical consumes the product) which is associated with a confidence factor or level. Therefore, a threshold associated with the historical data has its confidence level which will contain a margin of error. (A confidence level can give a margin of error)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the targeted content techniques of Publicover to provide better customized entertainment content (see Publicover at paragraph 6).

As to dependent claim 17, the rejection of claim 14 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach the predetermined minimum threshold includes a confidence level.
Publicover teaches the predetermined minimum threshold includes a confidence level (Paragraph 206, the Arkiis™ system may recommend the configuration that is the most cost-efficient after taking into consideration any shelf life limitations of the Product and the rate at which the User typically consumes the Product. Such computations may satisfy a confidence factor from a User's Profile such that the probability of the optimum size determination being correct exceeds the confidence level. Paragraph 26, in another embodiment, the predetermined threshold may be based on historical data. In Publicover, system recommends product based on historical data (user’s typical consumes the product) which is associated with a confidence factor or level. Therefore, a threshold associated with the historical data has its confidence level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the targeted content techniques of Publicover to provide better customized entertainment content (see Publicover at paragraph 6).

As to dependent claim 26, the rejection of claim 1 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach the predetermined threshold is configured based on a threshold that a majority of users in the plurality of users approved of.
Publicover teaches the predetermined threshold is configured based on a threshold that a majority of users in the plurality of users approved of (Paragraph 147, User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content. Paragraph 463, number of Users that trust Certifier above a threshold (e.g. above 75% trust level). Paragraph 374, may require a majority to approve proposed changes before they take effect).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the targeted content techniques of Publicover to provide better customized entertainment content (see Publicover at paragraph 6).

Claims 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Aimone Perlich and Causevic et al. (U.S. Pat. App. Pub. No. 2016/0196758, hereinafter Causevic).

As to dependent claim 22, the rejection of claim 21 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach the defined criteria is an increased pulse rate.
Causevic teaches the defined criteria is an increased pulse rate (Paragraph 16, context and performance data 22 can include, but is not limited to… pulse rate. Paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the human feedback of Causevic to optimize human performance (see Causevic at 6).

As to dependent claim 23, the rejection of claim 21 is incorporated.
Aimone as modified by Perlich does not appear to expressly teach wherein the receptivity data is collected by prompting the user to provide the input.
Causevic teaches wherein the receptivity data is collected by prompting the user to provide the input (Paragraph 72, manual inputs 216 following a prompt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the brain-state data content enhancement of Aimone as modified by Perlich to include the human feedback of Causevic to optimize human performance (see Causevic at 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123